Citation Nr: 0120437	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  

2.  Whether a gunshot wound of the neck, sustained during 
service on October 11, 1979, was the result of willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied entitlement to service connection 
for residuals of a gunshot wound to the neck and a 
psychiatric disorder on the basis that the disabilities were 
due to the appellant's willful misconduct during service.  


REMAND

The Board notes at the outset that the veteran originally 
submitted a claim for service connection for residuals of the 
gunshot wound of the neck in March 1980.  The RO denied the 
claim in an October 1981 rating decision.  While there is no 
indication that the decision was appealed, the claims file 
does not contain any document showing that the veteran was 
notified that his claim was denied.  38 C.F.R. §§ 19.109, 
19.118 (1981).  (The RO initially informed the veteran that 
new and material evidence was necessary to reopen his claim 
but, in a May 2000 rating decision, the RO acknowledged the 
claims folder did not show when or if the veteran was 
formally notified of the denial of his claim for service 
connection for residuals of a gunshot wound to the neck due 
to willful misconduct.)  Under these circumstances, the 
October 1981 RO rating decision did not become final and, as 
a result, the veteran's claim for service connection for 
residuals of a gunshot wound to the neck has been open since 
March 1980.  

The Board further notes that the veteran has not been 
provided with all of the law and regulations that are 
applicable to his claims.  Specifically, the statement of the 
case (SOC) issued in July 2000 did not include the 
regulations regarding willful misconduct, drug abuse, and 
possible suicide attempts (38 C.F.R. §§ 3.1, 3.301, 3.302).  
Moreover, the SOC only set out the current statute 
38 U.S.C.A. § 103.  During the period since the veteran filed 
his claim in March 1980 there have been changes in the law 
and regulations pertaining to line of duty determinations and 
willful misconduct.  The RO did not apply or consider the 
earlier version of the law.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  The RO must cure this 
procedural defect.  38 C.F.R. § 19.9.    

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is the 
Board's judgment that VCAA mandates further development of 
the veteran's claims.   

The service and post-service medical records show that the 
veteran was evaluated and treated on multiple occasions for a 
variously diagnosed psychiatric disorder and substance abuse.  
For example, the service medical records show that, in 
November 1979, he was treated for psychosis associated with 
the toxic effects of non-medicinal substance (LSD).  There is 
also post-service medical evidence dated within a few years 
of service that indicates that the veteran's psychotic 
episodes were drug induced.  However, additional post-service 
medical evidence dated within a few years of service suggest 
a psychotic disorder that may have been separate and distinct 
from substance abuse.  For example, following a 
hospitalization in April 1980, within one year of service, 
the only discharge diagnosis was paranoid schizophrenia, and 
a VA examination in July 1981, also within one year of 
service separation, included separate diagnoses of 
schizophrenia, paranoid type and substance abuse.  Although 
the veteran has submitted a statement dated in August 1998 
that he is receiving counseling the most recent records of 
psychiatric treatment are the January 1984 hospital records.  
In order to determine the nature and etiology of any current 
psychiatric disorder that may be present, a VA psychiatric 
evaluation should be conducted.  The evaluation should 
include opinions addressing the several questions relevant to 
the veteran's claims, to include whether any current 
psychiatric disorder began during or is related to service, 
whether a psychotic disorder was present within one year of 
service that was not due to drug abuse; whether any current 
psychiatric disorder is related to drug abuse, and whether 
the in-service self inflicted gunshot wound was a suicide 
attempt.  

To ensure VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for residuals of a gunshot 
wound to the neck, a psychiatric 
disorder, or alcohol and drug abuse since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that may be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
reviewing the claims folder and examining 
the veteran, the psychiatrist is 
requested to answer the following 
questions:  (1) Is it at least as likely 
as not that any psychiatric disorder that 
may be present had its onset in service 
or during the initial post service year; 
(2) Is it at least as likely as not that 
any psychiatric disorder that may be 
present is causally linked to any 
incident of service, other than substance 
abuse; (3) Is it more likely than not 
that any psychiatric disorder that may be 
present is causally related to the use of 
drugs or alcohol; and (4) Is it at least 
as likely as not that the veteran's in-
service self inflicted gunshot wound was 
a suicide attempt.  

4.  The RO should readjudicate the claim 
of whether a gunshot wound of the neck, 
sustained during service on October 11, 
1979, was the result of willful 
misconduct,  
with consideration of all of the old and 
new law and regulations pertaining to 
line of duty determinations, willful 
misconduct (to include alcohol and drug 
abuse), with application of Karnas, and 
suicide attempts.  The RO should also 
readjudicate the issue of service 
connection for a psychiatric disorder 
with consideration of all of the law and 
regulations noted above and all of the 
direct incurrence and presumptive law and 
regulations that are applicable to this 
claim, to include 38 U.S.C.A. § 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303, 3.307, 3.309. 

If any benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case, which must include the old and new law 
and regulations pertaining to line of duty, willful 
misconduct (alcohol and drug abuse), suicide attempts 
(38 C.F.R. § 3.302), and 38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.302, 3.303, 3.307, 3.309.  The 
veteran and representative should then be provided an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


